09/28/2022


 1
                                                                                                              Case Number: DA 22-0206


 2

 3

 4
            IN THE SUPREME COURT OF THE STATE OF MONTANA
 5

 6                                  )
     IN THE MATTER OF THE ESTATE OF )                              Case No. DA 22-0206
 7                                  )
     GERRY WILLIAMS, same person as)
8    GERALD MARCUS WILLIAMS, same)                                   ORDER DISMISSING CROSS-
     person as GERRY M. WILLIAMS,   )                                        APPEAL
 9
                                    )
10                        Deceased. )
                                    )
11
           Appellees Lorri Williams and Williams Land and Cattle Company have filed
12
     an Unopposed Motion to Voluntarily Dismiss Cross-Appeal pursuant to Rule 16(4)
13
     of the Montana Rules of Appellate Procedure. Appellees’ counsel has represented
14
     to the Court that Appellant’s counsel has been contacted and has no objection to
15
     the Motion. Therefore,
16         IT IS HEREBY ORDERED that Appellees’ Cross-Appeal is DISMISSED.
17         DATED this ______ day of _______________, 2022.
18

19

20

21

22

23


                                                         -1-
                                            Christensen Fulton & Filz, PLLC                     Electronically signed by:
                                                                                                     Mike McGrath
            \\ENTJUD0032\AdlibJobFiles\c49b22a1-cbcf-4c46-86e5-1cc19b4429b6\Input\0000-0000-0901-7737.doc
                                                                                          Chief Justice, Montana Supreme Court
                                                                                                   September 28 2022